Order reversed, without costs, and the petition dismissed in the following memorandum: "While we find that there was probable cause for the arrest of the alleged juvenile delinquent, we conclude that violation of subdivision 4 of section 265.05 of the Penal Law was not established. An unmodified hunting knife with a five- to six-inch blade cannot be said to be a dangerous knife within the meaning of that subdivision.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens.